DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Allowable Subject Matter
2. 	Claims 1 and 3-20 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Shi et al. (US PG Pub 2011/0287165 A1).        

	Summary of Claim 1:
A composition comprising: 

a modified-dextrin having a weight average molecular weight (Mw) of 1,000 to 300,000 daltons,

said dextrin being modified with an anhydride of a polyacid,

said modified-dextrin having a pH of below 4.5;

wherein the modified-dextrin has a solubility in an aqueous environment comprising at least 75% water at a pH of at least 5.0 of at least 70 wt%, and

the modified-dextrin has a solubility in an aqueous environment comprising at least 75% water at a pH of less than 3.0 at most 20 wt%.

 

Shi et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, modified dextrin and are further silent on the molecular weight of the modified dextrin. Shi et al. are further silent still on the modified dextrin having a solubility of at least 70 wt% in an aqueous environment at a pH of at least 5. The highest solubility taught by Shi et al. at a pH of greater than 5 has a solubility of 10% at pH of 8.4 thereby teaching away from the claimed solubility of at least 70 wt%.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763